DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

	This communication is in response to Applicant’s Response to Restriction / Election filed on July 22, 2022 relating to U.S. Patent Application No. 16/766,590 filed on May 22, 2020. Claims 2 and 4 - 11, elected by Applicant for prosecution on the merits, are pending and have been examined.                                                                                                                     

Response to Applicant’s Remarks

	Pursuant to a Restriction Requirement Applicant has elected Group II (Claims 2 and 4 -11) for prosecution on the merits. Applicant has reserved its rights with respect to Group I (Claim 1) and Group III (Claims 3 and 12 – 20).

Information Disclosure Statement


The information disclosure statement (IDS) submitted on May 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 4 - 11 are rejected under 35 U.S.C. 101 because the claims are directed to a non-statutory subject matter.
Independent Claim2 recites “… a data aggregation and fusion module …” and “… “ a data categorization and organization module …”. Insofar as the specification does not lexicographically define these elements, Examiner uses the broadest reasonable interpretation to interpret these modules as software per se. 
For this reason, Claims 2 and 4 - 11 fail to satisfy one of the statutory categories set forth in 35 U.S.C. 101 and are therefore considered to be directed to non-statutory subject matter. 

Claims 2 and 4 - 11 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 2 and 4 - 11 are not directed to a statutory class of invention, see above.



Step 2A, Prong 1 – Abstract Idea 
Claim 2 recites a vehicle comprising: at least one information source selected from the group consisting of: a 10microphone; a camera; a CANBUS interface module; an environmental sensor; a personal data collector; and a human physical data collector; a data aggregation and fusion module for aggregating and fusing the data received from the at least one information source; a data categorization and organization module for categorizing the data; 15and vehicle storage for storing the data, wherein the data is to be provided as part of a deal, wherein the deal is maintained in a blockchain. The abstract idea recited in Claim 2 is the underlined portion of the claim shown above. The abstract idea recites aggregating, categorizing and storing data received from an information source, wherein the data is provided as part of a deal which amounts to commercial interactions involving business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance.  

Step 2A, Prong 2 – Practical Application
Claim 2 recites a vehicle comprising: at least one information source selected from the group consisting of: a 10microphone; a camera; a CANBUS interface module; an environmental sensor; a personal data collector; and a human physical data collector; a data aggregation and fusion module for aggregating and fusing the data received from the at least one information source; a data categorization and organization module for categorizing the data; 15and vehicle storage for storing the data, wherein the data is to be provided as part of a deal, wherein the deal is maintained in a blockchain. a vehicle comprising: at least one information source selected from the group consisting of: a 10microphone; a camera; a CANBUS interface module; an environmental sensor; a personal data collector; and a human physical data collector; a data aggregation and fusion module for aggregating and fusing the data received from the at least one information source; a data categorization and organization module for categorizing the data; 15and vehicle storage for storing the data, wherein the data is to be provided as part of a deal, wherein the deal is maintained in a blockchain. The additional elements recited in Claim 2 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and does not integrate the abstract idea in a practical application. The additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 4 (at least one of the information trading deal relates to information gathered by a source installed on the vehicle or on another vehicle), Claim 5 (the information comprises images, video or 5audio, wherein the sensor is a capture device corresponding to the sensory information, and wherein the information is collected over a period of time in areas which are at least a predetermined distance apart), Claim 6 (the information comprises measurements related to the environment), Claim 7 (the information comprises personal data or physical human measurements), Claim 8 (the information is aggregated and categorized), Claim 9 (the client computing platform displays a dashboard of outstanding requests to buy or sell information), Claim 10 (at least one of the information trading deals relates to personal information related to a driver of the vehicle or to usage parameters the vehicle) and  Claim 11 (at least one of the information trading deal relates to future provisioning of the information) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 2 and 4 - 11 are not patent eligible. 

Claim Interpretation

Claim 2 contains limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 2 contains the clauses “… for aggregating …”, “… for categorizing …”  and “… for storing …”. These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not elements of the limitations, rather, they are someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Dependent Claims 4, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 10 and 11 contain the term “information trading deal”. There is insufficient antecedent basis for this limitation which renders the respective claims indefinite.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., US 2019/0005565 A1, (“Hu”), in view of Goluguri et al., US 10,726,642 B1, (“Goluguri”).

Claim 2:
Hu teaches:
A vehicle comprising: at least one information source selected from the group consisting of: a 10microphone; a camera; a CANBUS interface module; an environmental sensor; a personal data collector; and a human physical data collector; (See Hu, Par. 20 (In some embodiments, sensor 36 may include one or sensors, such as a camera, a microphone sound detection sensor, an infrared sensor, a weight sensor, a radar, an ultrasonic, a LIDAR sensor, or a wireless sensor. Sensor 36 may be configured to generate a signal to be processed to detect and/or recognize occupants of vehicle 10. In one example, sensor 36 may obtain identifications from occupants' cell phones. In another example, a camera 36 may be positioned on the back of a headrest 34 of a front seat 30 to capture images of an occupant in a back seat 32. In some embodiments, visually captured videos or images of the interior of vehicle 10 by camera 36 may be used in conjunction
with an image recognition software, such that the software may distinguish a person from inanimate objects, and may recognize the person based on physical appearances or traits.), Par. 21 (In some embodiments, sensor 36 may include one or more electrophysiological sensors for encephalography based autonomous driving. For example, a fixed sensor 36 may detect electrical activities of brains of the occupant(s) and convert the electrical activities to signals, such that the onboard computer can control the vehicle based on the signals. Sensor 36 may also be detachable and head-mountable, and may detect the electrical activities when worn by the occupant(s).))
a data aggregation and fusion module for aggregating and fusing the data received from the at least one information source; (See Han, Par. 46 (Processing unit 104 may access, collect, and update sets of data related to each occupant in vehicle 10. Processing unit 104 may determine whether the determined occupants have stored profiles. Processing unit 104 may also access sets of data stored on mobile communication device 80, 82 and third party devices 90 to update the stored profile(s). If an occupant does not have a stored profile, processing unit 104 may generate a profile based on the accessed data. Each profile may include information such as age, gender, driving license status, driving habit, frequent destination, favorite food, shopping habit, enrolled store reward program, and the associated item(s). For example, processing unit 104 may determine the interests of one or more (e.g., each) of the occupants of vehicle 10 according to their enrolled store reward programs. Processing unit 104 may determine each of the occupant's preferences, for example, in food. Processing unit 104 may thus use the items associated with each profile as a part of the stock infom1ation.))
a data categorization and organization module for categorizing the data; 15and (See Han, Par. 46 (Processing unit 104 may access, collect, and update sets of data related to each occupant in vehicle 10. Processing unit 104 may determine whether the determined occupants have stored profiles. Processing unit 104 may also access sets of data stored on mobile communication device 80, 82 and third party devices 90 to update the stored profile(s). If an occupant does not have a stored profile, processing unit 104 may generate a profile based on the accessed data. Each profile may include information such as age, gender, driving license status, driving habit, frequent destination, favorite food, shopping habit, enrolled store reward program, and the associated item(s). For example, processing unit 104 may determine the interests of one or more (e.g., each) of the occupants of vehicle 10 according to their enrolled store reward programs. Processing unit 104 may determine each of the occupant's preferences, for example, in food. Processing unit 104 may thus use the items associated with each profile as a part of the stock infom1ation.))
vehicle storage for storing the data, (See Han, Par. 35 (Storage unit 106 and/or memory module 108 may be configured to store one or more computer programs that may be executed by onboard computer 100 to perform functions of system 11. For example, storage unit 106 and/or memory module 108 may be configured to store biometric data detection and processing software configured to determine
the identity of people based on fingerprint(s), and store image recognition software configured to relate images to identities of people. Storage unit 106 and/or memory module 108 may be further configured to store data and/or look-up tables used by processing unit 104.))
Hu does not expressly disclose, however, Goluguri  teaches:
wherein the data is to be provided as part of a deal, wherein the deal is maintained in a blockchain. (See Goluguri, Col. 8, lines 11 – 23 (The data can be stored in a blockchain that exists on the vehicle 108, on the server 110 and/or in a cloud network. The blockchain can also facilitate the management of the values provided in return for data access, whether in a conventional manner or via tokens or other types of reward. In one example, the vehicle 108 offloads its sensor data 112 to the cloud over a wireless communication network (e.g., cellular network). The data is added to a blockchain but remains under the control of the vehicle owner until the vehicle owner decides to share some or all of the data. The conditions may be outlined in a smart contract which is used by the shared ledger to perform the management of the data including sharing, crediting and distribution of data.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hu discussed above, a step for maintaining vehicle data on blockchain, as taught by Goluguri. Hu teaches a system for stock-based vehicle navigation. It would have been obvious for Hu in his stock-based vehicle navigation system to combine a step for maintaining vehicle data on blockchain so as to maintain the vehicle data in a secure and immutable manner. Since the claimed invention is merely a combination of old elements, Hu’s stock-based vehicle navigation and Goluguri’s step for maintaining vehicle data on blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Hu and Goluguri  disclose each and every element of Claim 2 above:
Hu further teaches:
at least one of the information trading deal relates to information gathered by a source installed on the vehicle or on another vehicle. (See Hu, Par. 18 (In some embodiments, user interface 26 may include a touch-sensitive surface configured to receive biometric data (e.g., detect a fingerprint of an occupant). The touch-sensitive surface may be configured to detect the ridges and furrows of a fingerprint based on a change in capacitance and generate a signal based on the detected fingerprint, which may be processed by an onboard computer described below with reference to FIG. 2. User interface 26 may be configured to include biometric data into a signal, such that the onboard computer may be configured to identify the person generating an input. User interface 26 may also compare a received voice input with stored voices to identify the person
generating the input.), Par. 20 (In some embodiments, sensor 36 may include one or sensors, such as a camera, a microphone sound detection sensor, an infrared sensor, a weight sensor, a radar, an ultrasonic, a LIDAR sensor, or a wireless sensor. Sensor 36 may be configured to generate a signal to be processed to detect and/or recognize occupants of vehicle 10. In one example, sensor 36 may obtain identifications from occupants' cell phones. In another example, a camera 36 may be positioned on the back of a headrest 34 of a front seat 30 to capture images of an occupant in a back seat 32. In some embodiments, visually captured videos or images of the interior of vehicle 10 by camera 36 may be used in conjunction with an image recognition software, such that the software may distinguish a person from inanimate objects, and may recognize the person based on physical appearances or traits.), Par. 21 (In some embodiments, sensor 36 may include one or more electrophysiological sensors for encephalography based autonomous driving. For example, a fixed sensor 36 may detect electrical activities of brains of the occupant(s) and convert the electrical activities to signals, such that the onboard computer can control the vehicle based on the signals. Sensor 36 may also be detachable and head-mountable, and may detect the electrical activities when worn by the occupant(s).), Par. 32 (User interface 26 may also be configured to receive biometric data (e.g., fingerprints) from occupants when manipulating user interface 26. Processing unit 104 may be further configured to recognize occupants by facial recognition software used in conjunction with sensor 36.))

Claim 5:
Hu and Goluguri  disclose each and every element of Claim 2 above:
Hu further teaches:
the information comprises images, video or 5audio, wherein the sensor is a capture device corresponding to the sensory information, and wherein the information is collected over a period of time in areas which are at least a predetermined distance apart. (See Hu, Par. 18 (In some embodiments, user interface 26 may include a touch-sensitive surface configured to receive biometric data (e.g., detect a fingerprint of an occupant). The touch-sensitive surface may be configured to detect the ridges and furrows of a fingerprint based on a change in capacitance and generate a signal based on the detected fingerprint, which may be processed by an onboard computer described below with reference to FIG. 2. User interface 26 may be configured to include biometric data into a signal, such that the onboard computer may be configured to identify the person generating an input. User interface 26 may also compare a received voice input with stored voices to identify the person generating the input.), Par. 20 (In some embodiments, sensor 36 may include one or sensors, such as a camera, a microphone sound detection sensor, an infrared sensor, a weight sensor, a radar, an ultrasonic, a LIDAR sensor, or a wireless sensor. Sensor 36 may be configured to generate a signal to be processed to detect and/or recognize occupants of vehicle 10. In one example, sensor 36 may obtain identifications from occupants' cell phones. In another example, a camera 36 may be positioned on the back of a headrest 34 of a front seat 30 to capture images of an occupant in a back seat 32. In some embodiments, visually captured videos or images of the interior of vehicle 10 by camera 36 may be used in conjunction with an image recognition software, such that the software may distinguish a person from inanimate objects, and may recognize the person based on physical appearances or traits.), Par. 21 (In some embodiments, sensor 36 may include one or more electrophysiological sensors for encephalography based autonomous driving. For example, a fixed sensor 36 may detect electrical activities of brains of the occupant(s) and convert the electrical activities to signals, such that the onboard computer can control the vehicle based on the signals. Sensor 36 may also be detachable and head-mountable, and may detect the electrical activities when worn by the occupant(s).), Par. 32 (User interface 26 may also be configured to receive biometric data (e.g., fingerprints) from occupants when manipulating user interface 26. Processing unit 104 may be further configured to recognize occupants by facial recognition software used in conjunction with sensor 36.), Par. 46 (Processing unit 104 may access, collect, and update sets of data related to each occupant in vehicle 10. Processing unit 104 may determine whether the determined occupants have stored profiles. Processing unit 104 may also access sets of data stored on mobile communication device 80, 82 and third party devices 90 to update the stored profile(s). If an occupant does not have a stored profile, processing unit 104 may generate a profile based on the accessed data. Each profile may include information such as age, gender, driving license status, driving habit, frequent destination, favorite food, shopping habit, enrolled store reward program, and the associated item(s). For example, processing unit 104 may determine the interests of one or more (e.g., each) of the occupants of vehicle 10 according to their enrolled store reward programs. Processing unit 104 may determine each of the occupant's preferences, for example, in food. Processing unit 104 may thus use the items associated with each profile as a part of the stock infom1ation.))
Claim 6:
Hu and Goluguri disclose each and every element of Claim 2 above:
Hu further teaches:
the information comprises measurements related to the environment.  (See Hu, Par. 56 (In some embodiments, one or more components of system 11 may determine other information, such as a Global Positioning System (GPS) signal, sign information, road mark information, weather information, route traffic information, lane traffic information, lane feature information, vehicle feature information, or environment information to use as a factor in determining the vehicle route.))

Claim 7:
Hu and Goluguri disclose each and every element of Claim 2 above:
Hu further teaches:
10the information comprises personal data or physical human measurements. (See Hu, Par. 18 (In some embodiments, user interface 26 may include a touch-sensitive surface configured to receive biometric data (e.g., detect a fingerprint of an occupant). The touch-sensitive surface may be configured to detect the ridges and furrows of a fingerprint based on a change in capacitance and generate a signal based on the detected fingerprint, which may be processed by an onboard computer described below with reference to FIG. 2. User interface 26 may be configured to include biometric data into a signal, such that the onboard computer may be configured to identify the person generating an input. User interface 26 may also compare a received voice input with stored voices to identify the person
generating the input.), Par. 20 (In some embodiments, sensor 36 may include one or sensors, such as a camera, a microphone sound detection sensor, an infrared sensor, a weight sensor, a radar, an ultrasonic, a LIDAR sensor, or a wireless sensor. Sensor 36 may be configured to generate a signal to be processed to detect and/or recognize occupants of vehicle 10. In one example, sensor 36 may obtain identifications from occupants' cell phones. In another example, a camera 36 may be positioned on the back of a headrest 34 of a front seat 30 to capture images of an occupant in a back seat 32. In some embodiments, visually captured videos or images of the interior of vehicle 10 by camera 36 may be used in conjunction with an image recognition software, such that the software may distinguish a person from inanimate objects, and may recognize the person based on physical appearances or traits.), Par. 21 (In some embodiments, sensor 36 may include one or more electrophysiological sensors for encephalography based autonomous driving. For example, a fixed sensor 36 may detect electrical activities of brains of the occupant(s) and convert the electrical activities to signals, such that the onboard computer can control the vehicle based on the signals. Sensor 36 may also be detachable and head-mountable, and may detect the electrical activities when worn by the occupant(s).), Par. 32 (User interface 26 may also be configured to receive biometric data (e.g., fingerprints) from occupants when manipulating user interface 26. Processing unit 104 may be further configured to recognize occupants by facial recognition software used in conjunction with sensor 36.))

Claim 8:
Hu and Goluguri  disclose each and every element of Claim 2 above:
Hu further teaches:
the information is aggregated and categorized. (See Han, Par. 46 (Processing unit 104 may access, collect, and update sets of data related to each occupant in vehicle 10. Processing unit 104 may determine whether the determined occupants have stored profiles. Processing unit 104 may also access sets of data stored on mobile communication device 80, 82 and third party devices 90 to update the stored profile(s). If an occupant does not have a stored profile, processing unit 104 may generate a profile based on the accessed data. Each profile may include information such as age, gender, driving license status, driving habit, frequent destination, favorite food, shopping habit, enrolled store reward program, and the associated item(s). For example, processing unit 104 may determine the interests of one or more (e.g., each) of the occupants of vehicle 10 according to their enrolled store reward programs. Processing unit 104 may determine each of the occupant's preferences, for example, in food. Processing unit 104 may thus use the items associated with each profile as a part of the stock infom1ation.))

Claim 9:
Hu and Goluguri  disclose each and every element of Claim 2 above:
Hu further teaches:
the client computing platform displays a dashboard of outstanding requests to buy or sell information. (See Hu, Par. 17 (User interface 26 may have a display including an LCD, an LED, a plasma display, or any other type of display, and provide a graphical user interface (GUI) presented on the display for user input and data display. User interface 26 may also connect to a network to remotely receive instructions or user inputs. Thus, the input may be directly entered by a current occupant, captured by interface 26, or received by interface 26 over the network. User interface 26 may further include a housing having), Par. 42 (In some embodiments, vehicle 10 may receive the stock information from a smart appliance. The information may be synced in real time, transmitted at predetermined time intervals, or transmitted upon request. The information may comprise an identity, a quantity, a quality, a consumption or usage rate, a picture, and/or a video of one or more items stored in the smart appliance), Par. 49 (In some embodiments, the user input may be a command to generate a vehicle route for purchasing one or more items. The command may also include one or more parameters, options, or conditions regarding the vehicle route. For example, the user may determine the one or more items to purchase; the user may determine one or more stores to be included in the route; the user may determine a time to generate the route; the user may define an area for planning the route; or the user may not define any parameter and request an optimized route based on time and/or cost.))

Claim 10:
Hu and Goluguri  disclose each and every element of Claim 2 above:
Hu further teaches:
15at least one of the information trading deals relates to personal information related to a driver of the vehicle or to usage parameters the vehicle. (See Hu, Par. 49 (In some embodiments, the user input may be a command to generate a vehicle route for purchasing one or more items. The command may also include one or more parameters, options, or conditions regarding the vehicle route. For example, the user may determine the one or more items to purchase; the user may determine one or more stores to be included in the route; the user may determine a time to generate the route; the user may define an area for planning the route; or the user may not define any parameter and request an optimized route based on time and/or cost.))

Claim 11:
Hu and Goluguri  disclose each and every element of Claim 2 above:
Hu further teaches:
at least one of the information trading deal relates to future provisioning of the information. (See Hu, Par. 40 (The stock information may include a past, a current, or a predicted future stock level of one or more items. The stock information may also include stock volumes, sales prices, promotion activities, pictures, and videos of the one or more items. The one or more items may be any kind of products, produces, or goods such as household groceries.), Par. 46 (Processing unit 104 may determine each of the occupant's preferences, for example, in food. Processing unit 104 may thus use the items associated with each profile as a part of the stock infom1ation.)) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694     

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        9/26/2022